                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     SCOTT JOHNSON,
                                                                                        Case No. 17-cv-02163-NC
                                  11                   Plaintiff,
                                                                                        ORDER TO SHOW CAUSE WHY
                                                 v.
Northern District of California




                                  12                                                    CASE SHOULD NOT BE
 United States District Court




                                                                                        DISMISSED FOR FAILURE TO
                                  13     JEANETTE MACHADO, et al                        PROSECUTE
                                  14                   Defendants.
                                  15
                                  16          On September 26, 2018, this Court held a hearing on plaintiff Scott Johnson’s
                                  17   motion for attorney fees. Dkt. No. 59; see also Dkt. No. 55. At that hearing, the parties
                                  18   agreed to enter a settlement in lieu of the Court ruling on the motion for attorney fees.
                                  19   Dkt. No. 59. Johnson timely filed a notice of settlement on October 3, 2018, and the Court
                                  20   accordingly denied without prejudice the motion for attorney fees in light of the noticed
                                  21   settlement. Dkt. Nos. 62 & 63. Johnson was ordered to file a new motion for attorney fees
                                  22   if the case was not dismissed by November 7, 2018. Dkt. No. 63. Johnson did not file a
                                  23   notice of dismissal by that date. Therefore, Johnson is ORDERED TO SHOW CAUSE
                                  24   by November 9, 2018 why the case should not be dismissed for failure to prosecute.
                                  25
                                  26          IT IS SO ORDERED.
                                  27   Dated: November 8, 2018                    _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
